In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Emerson, J.), entered June 12, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law in this slip-and-fall case, the plaintiffs failed to raise a triable issue of fact as to whether the defendant either created the alleged dangerous condition or had actual or constructive notice of it in time to remedy or warn of the same (see Cantalupo v John Anthony’s Water Cafe, 281 AD2d 382; Sarabia v Hilaire Farm Nursing Home, 250 AD2d 586; Bernard v Waldbaum, Inc., 232 AD2d 596; Masotti v Waldbaums Supermarket, 227 AD2d 532). Accordingly, the defendant’s motion for summary judgment was properly granted.
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur.